DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan et al. (U.S. Publication 2021/0011688) (Sasidharan hereinafter) in view of Hoja et al. (U.S. Publication 2014/0297846) (Hoja hereinafter).
7.    	As per claim 1, Sasidharan teaches a method for microservices architecture optimization, the method comprising:
receiving, by a gateway service, a plurality of application request messages, each application request message having a type [“The functionality of the monolithic application 415 is encapsulated in a requirements document 460 obtained by program code 465 of an embodiment of the present invention executing on at least one processor . The program code 465 , as illustrated in FIGS . 1-2 determines the components of the monolithic application 415 , establishing bounded contexts 470 480 for the components,” ¶ 0036; application request messages mapped to functionality/components determined by program code and message type mapped to the identified bounded contexts associated with the components];
generating, by the gateway service, a client request message for each of the plurality of the application request messages [“automatically identifies one or more microservices 472 474 482 484 within the bounded contexts 470 480 that provide the functionality of the monolithic application 415 within the microservices architecture 490 (e.g., a shared computing environment , including but not limited to a cloud computing environment)”; ¶ 0036];
forwarding, by the gateway service, each of the client request messages to a respective service of a plurality of services associated with each of the client request messages; identifying, by the gateway service, a subset of the plurality of services that is commonly invoked corresponding to the type of an application request message of the plurality of application request messages [“program code executing on at least one processor enables an automatic (e.g., instant, real-time, near real-time, etc.) discovery of one or more microservices belonging to one or more levels of a computing hierarchy that correspond to a monolith application, based on requirements of the monolith application. In some embodiments of the present invention, the program code: 1) obtains the requirements of a monolith application based on cognitively analyzing a requirements document; 2) automatically identifies a bounded content of each microservice corresponding to the monolith application; 3) machine learns (tuning the cognitive analysis) based on feedback from past automatic discoveries of microservices to provide more effective and/or efficient automatic microservice discovery for future monolithic applications,” ¶ 0019; discovery of applicability existing microservices suggests a subset]; and
generating, at the gateway service, a deployment scheme for deploying the subset of the plurality of services on one or more servers, wherein the deployment scheme is based on application specific criteria for optimizing performance of the subset of services within the microservices architecture [“generating, by the one or more processors, a bounded context for the given component based on analyzing one or more additional sentences comprising the requirement to identify additional classes beyond the initial class associated with the responsibility in the requirement; identifying, by the one or more processors, in a microservices architecture executing in a shared computing environment, one or more microservices within the bounded context,” ¶ 0004; “The program code determines a common responsibility (e.g., verb) for sentences in the requirement to identify a context of a microservice component (130). The microservice component, scoped by a bounded context, would provide the class and responsibility defined by the requirement, within a hierarchy determined by the program code. Hence, the program code generates hierarchy for the context and marks the common responsibility (e.g., verb) as a bounded context (140). The program code iterates through the hierarchy (which can comprise another map) to obtain component and respective entity information for each component (150). Based on obtaining the component and respective entity information, the program code generates a stub for microservices corresponding to the monolithic application (160) . In some embodiments of the present invention , the program code selected an intent during execution of the stub,” ¶ 0025; “Program code comprising the component generator, analyzes the classifications and analysis of the component identifier, determines which microservices correspond to the components, and generates a stub to enable access to the microservices . Program code comprising the machine learning engine monitors (with the prior permission and / or with the feedback of the user) the functionality of the stub in place of the monolithic application and improves the identification process based on the feedback / observation(s).” ¶ 0028; generating a means of accessing the microservices subset suggests a deployment; application-specific criteria mapped to bounded context based on requirements; “Utilizing the program code 465 in embodiments of the present invention to automatically identify microservices 472 474 482 484 in a microservices architecture 490 for use in place of a monolithic application 415 enables the replacement of a monolithic application 415 provided by a service oriented architecture 410 at a low infrastructure cost.” ¶ 0036; reducing development and infrastructure costs suggests optimizing overall performance].
Sasidharan does not explicitly disclose but Hoja discloses based on a value of a header added in each of the client request messages [“In case of a network communication transaction based on HTTP, it would be able to reconstruct the structure of a transferred HTTP request and to identify and extract header fields and values of this request.  Such header fields and values of the HTTP request may e.g. be used to add tradeld 322 data to a request.” ¶ 0063].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan and Hoja available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan to include the capability of identify transaction types based on header fields as taught by Hoja, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications.
8.    	As per claim 2, Sasidharan and Hoja teach the method of claim 1.  Sasidharan further teaches wherein identifying the subset of the plurality of services that is commonly invoked further comprises: determining the subset of the plurality of services corresponding to a first application request message having a first type and a second application request message having a second type, wherein the first type is different from the second type [“automatically identifying, by the one or more processors, based on a sentence comprising the requirement, a given component of the one or more components, based on analyzing the requirement of the monolithic application; determining, by the one or more processors, based on syntax of the sentence, an initial class and a responsibility for the given component; generating, by the one or more processors, a bounded context for the given component based on analyzing one or more additional sentences comprising the requirement to identify additional classes beyond the initial class associated with the responsibility in the requirement; identifying, by the one or more processors, in a microservices architecture executing in a shared computing environment, one or more microservices within the bounded context,” ¶ 0005].
9.      As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
10.      As per claim 9, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
11.      As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
12.      As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
13.	Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Hoja in further view of Hiroishi (U.S. Publication 2015/0134831) (Hiroishi hereinafter).
14.    	As per claim 3, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Hiroishi discloses wherein generating the deployment scheme further comprises: determining a message load corresponding to a first type of an application request message of the plurality of application request messages and a second type of an application request message of the plurality of application request messages [“the load distribution control unit 120/220 acquires a communication time spent for communication with the lower tier virtual server. For example, upon receiving a response to the first request from the virtual server, the load distribution control unit 120/220 acquires, from the virtual server, a period of time from the transmission of the second request to the lower tier virtual server in the course of the process corresponding to the first request to the reception of a response to the second request,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
15.    	As per claim 4, Sasidharan, Hoja and Hiroishi teach the method of claim 3.  Hiroishi further teaches wherein the message load corresponding to the first type and the second type is measured over a configurable time period [“the load distribution control unit 120/220 acquires a communication time spent for communication with the lower tier virtual server. For example, upon receiving a response to the first request from the virtual server, the load distribution control unit 120/220 acquires, from the virtual server, a period of time from the transmission of the second request to the lower tier virtual server in the course of the process corresponding to the first request to the reception of a response to the second request,” ¶ 0160].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
16.    	As per claim 6, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Hiroishi discloses wherein generating the deployment scheme further comprises: generating a recommendation based on specification of the one or more servers, the specification including requirements of at least one of a central processing unit (CPU), and a memory [“The auto-scaling need determining unit 130/230 determines whether to perform auto Scaling. For example, using the management information storing unit 140/240, the auto-scaling need determining unit 130/230 manages paired concurrent request count and response time for each executed request, received from the load distribution control unit 120/220. Then, each time the load distribution control unit 120/220 receives a response to a request, the auto-scaling need determining unit 130/230 determines the need for auto scaling based on information stored in the management information storing unit 140/240.” ¶ 0161].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Hiroishi available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of message load determination as taught by Hiroishi, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
17.      As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.      As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
19.      As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
20.      As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
21.      As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
22.      As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
23.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Hoja in further view of Morley et al. (U.S. Publication 2017/0141958) (Morley hereinafter).
24.    	As per claim 5, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Morley discloses identifying at least one endpoint of a plurality of endpoints corresponding to a service of the plurality of services that shares no common resource with other endpoints of the plurality of endpoints; and generating, at the gateway service, a recommendation that the at least one endpoint is decoupled from the other endpoints of the plurality of endpoints [“a provider network may implement a virtualized compute service, allowing virtualized compute servers to be instantiated at client request, and some client applications that utilize dedicated endpoint instances of a database service of the provider network may be executed on such virtualized compute servers,” ¶ 0017].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Morley available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of assigning dedicated endpoints for network-accessible services as taught by Morley, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal use of available system resources.
25.      As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
26.      As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
27.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Hoja in further view of Wang et al. (U.S. Publication 2018/0343556) (Wang hereinafter).
28.    	As per claim 7, Sasidharan and Hoja teach the method of claim 1.  Sasidharan and Hoja do not explicitly disclose but Wang discloses wherein a message structure of a first application request message of the plurality of application request messages is different from a message structure of a second application request message of the plurality of application request messages [“a first data structure used when the first network device sends the first resource request message is different from a second data structure used when the first network device sends the second resource request message,” ¶ 0054].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Sasidharan, Hoja and Wang available before the effective filing date of the claimed invention, to modify the capability of automatic discovery of microservices as disclosed by Sasidharan and Hoja to include the capability of determining data structure differences as taught by Wang, thereby providing a mechanism to enhance system maintainability and operability by facilitating optimal routing of system communications.
29.      As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
Claim Rejections - 35 USC § 103
30.	Applicant’s arguments have been carefully considered but are not persuasive.
31.	Applicant argues on pages 9 and 10 that the disclosure in Sasidharan does not teach “generating, at the gateway service, a deployment scheme for deploying the subset of the plurality of services on one or more servers, wherein the deployment scheme is based on application specific criteria for optimizing performance of the subset of services,” as recited in amended claim 1 because the stub mechanism disclosed in Sasidharan  “is not the same as” the recited deployment scheme.  First, the noted references are cited as teaching or suggesting the claim limitations; being “not the same” is not a standard of analysis.  Second, “deployment scheme” is not explicitly defined in the specification  nor are any limiting examples provided.  The term is thus broadly interpreted to include mechanisms that provide or enable access to selected microservices based on system or application requirements.  As is noted above, the cited portions of Sasidharan describe the solution of a similar problem and do disclose the identified limitations.  Additionally, as noted above, Sasidharan discloses a form of performance optimization by providing access to microservices operating in a lower-cost environment than that of the monolithic application.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193